Citation Nr: 1537592	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include general anxiety disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran had been claiming service connection specifically for PTSD, treatment records showed discussions of other psychiatric conditions.  In a December 2014 decision, the Board denied the claim for service connection for PTSD.  At that time, the Board remanded the matter of service connection for an acquired psychiatric disability other than PTSD.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a psychiatric condition that is shown to be causally or etiologically related to any disease, injury, or incident during active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a October 2009 letter.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded VA psychiatric examinations in June 2010 and May 2015.  The Board finds that the VA examinations are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any psychiatric disorder.  The Veteran broke his arm during basic training and while on convalescent leave he decided to become a conscientious objector because of the discomfort he experienced during bayonet training.  His classification permitted service without carrying a weapon and he became a company clerk.  In Vietnam he was a chief company clerk in charge of promotions for his unit.

There are no post-service treatment records until 2007.  At that time the Veteran reported having a dream of killing people at the Casino where he worked.  The Veteran had previously claimed PTSD as a result of service in the Republic of Vietnam.  As discussed in the Introduction, the Board previously denied the claim for service connection for PTSD in December 2014.  In reaching that conclusion, the Board had considered an April 2008 Vet Center assessment which provided a diagnosis of PTSD, related to the Veteran's active duty.  However, the report of the June 2010 VA examination provides that the Veteran did not have PTSD.  The examiner explained that the Veteran's recurring dream involving Asian people and an M16 rifle was not an indication of PTSD, particularly since no other symptoms were present and there had been no symptoms since military service.  The examiner also stated that there were circumstances related to the Veteran's employment at the "Asian Room" of a casino, during which he felt treated as a servant, that were directly related to the dream.  The report provides an Axis I diagnosis of adjustment disorder unspecified, not due to military service.

The issue now before the Board is whether the Veteran has any other psychiatric disorder related to service.  The Veteran underwent a VA examination in May 2015.  He was diagnosed with "other specified personality disorder."  The examiner reported that, a "mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."

At the examination, the Veteran reported to be single and that he has not been in any romantic/intimate relationships for more than 10 years.  He described sharing a close relationship with one of his cousins and her children/grandchildren.  The Veteran also described having a 'few friends' with whom he socializes regularly.  He continues to enjoy his hobbies of reading, watching TV and being very actively involved in a science fiction association for which the Veteran served as an officer.  The Veteran has held officer positions within the association for the past 5 years and has been actively involved with it for the last 40 years.  The Veteran noted that as an officer of the association, he dedicates approximately 20 hours per week to the organization.

The Veteran noted that he is retired.  He last worked in August 2013 for a casino for '87 days' before being laid off.  He noted that when he asked for a reason for his termination, the Veteran was not given a reason but was told that it needed to be done before his '90 day probationary period' would be over.  The Veteran suspects that he (along with other older employees) were laid off due to his age, but he also added that he may have been laid off because of his 'short fuse.'  The Veteran was, however, unable to provide specific examples of when he may have acted 'angry' or may have lost his temper.  The Veteran did report that he experienced some difficulties getting along with colleagues (but not supervisors) if he disagreed with them on 'how things needed to get done.'

The Veteran reported that he has continued to seek monthly individual counseling...at a Vet Center.  He has not sought any other mental health services.  The Veteran reported that he has been prescribed Lorazepam to take for acute anxiety that he experiences during dental appointments and funerals.  He has never been prescribed any other psychotropic medications.  He has never been hospitalized for psychiatric reasons.

Upon examination, the examiner reported the following: "During today's evaluation, the Veteran reported experiencing symptoms that are most consistent with Other Specified Personality Disorder (subthreshold Obsessive-Compulsive Personality Disorder).  The Veteran spoke about experiencing significant interpersonal difficulties.  He noted that he had not been in any significant intimate relationships for the past 10+ years as he is 'not an easy person to get along with, stuck in my ways.'  He also spoke about having a 'short fuse,' especially when others do not submit to exactly his way of doing things.  Additionally, in describing some interpersonal difficulties that the Veteran has experienced with his work with NESFA, the Veteran noted that he generally gets along with his fellow volunteers and members but that he can be 'too much of a stickler for the rules' and that his preoccupation with rules can and have caused interpersonal conflicts."

"The Veteran also reflected that a preoccupation with rules and a quick temper were modeled by his father and that he 'probably learned it from him [the father.]'  The Veteran's significant interpersonal difficulties and a pervasive pattern of preoccupation with rules and interpersonal control at the expense of flexibility and openness is most consistent with a diagnosis of Obsessive Compulsive Personality Disorder.  However, given that the Veteran does not appear to exhibit all of the necessary symptoms to qualify for a diagnosis of Obsessive-Compulsive Personality Disorder, the Veteran has been diagnosed with Other Specified Personality Disorder (subthreshold OCPD)."

"In addition to the Veteran's long-standing interpersonal difficulties and his preoccupation with rules and control, the Veteran also reported experiencing some continuing difficulties with 'memories of VN' and hypervigilance.  While they may be distressing, these symptoms alone do not reach clinical criteria for diagnosis of PTSD or any other trauma related disorder."

The examiner reported the following behavioral observations: "The Veteran arrived on time for today's mental health C&P examination.  He was appropriately groomed and dressed.  He was pleasant, polite and cooperative.  Made consistent eye contact.  Mood appeared slightly anxious, affect full range.  Thought process was generally linear and goal-directed.  No overt cognitive deficits noted. No abnormalities in speech.  No apparent or reported active SI, intent, or plan.  No apparent/reported HI.  No evidence of psychosis, paranoia or mania.  Fair insight and judgment."

The examiner opined that the Veteran's "pattern of behavior is most consistent with a diagnosis of Obsessive-Compulsive Personality Disorder.  However, given that the Veteran does not appear to exhibit all of the necessary symptoms to qualify for a diagnosis of Obsessive-Compulsive Personality Disorder, the Veteran has been diagnosed with Other Specified Personality Disorder (subthreshold OCPD)."

The examiner also reported that while "there are no definitive causes for personality disorders, most likely, they are caused by both biological, social (such as how a person interacts in their early development with their family and friends and other children), and psychological factors (the individual's personality and temperament, shaped by their environment and learned coping skills to deal with stress).  Given the longstanding nature of personality disorders, however, it is less likely than not (less than 50/50 probability) that the Veteran's diagnosed condition of Unspecified Personality Disorder is related to his military service.  As the Veteran had reflected during today's evaluation, many of the Veteran's problematic behaviors were 'probably learned from [his] father.'"

The only medical evidence comes from the Norwich Vet Center where the Veteran received a diagnosis of PTSD.  The Board finds that the medical opinion from the May 2015 examination constitutes probative evidence against service connection and outweighs the Vet Center opinion.  The examiner specifically reviewed and considered the Vet Center records.  The examiner explained his opinion with references to the Veteran's post-service medical records.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board also considered the Veteran's lay statements.  As discussed above, the Veteran has alleged that his mental disorder was caused by his military service.  Although lay persons are competent to provide opinions on some medical issues, the etiology of a mental disorder, which could have multiple possible causes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of any mental disorder.

Based on the foregoing, the Board finds the medical opinion of the VA examiner and the VA treatment records to be more probative than the Veteran's statements.  In sum, the evidence demonstrates that the Veteran is not entitled to service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


